DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and accompanying amendments have been fully considered and have persuasively overcome the existing rejections under 35 U.S.C. §§ 102 and 103. However, after further search, new grounds of rejection are made in view of newly discovered prior art references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-10, 12, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064356 A1 to Mendenhall et al. (hereinafter “Mendenhall”) in view of US 6,416,471 to Kumar et al. (hereinafter “Kumar”) in view of US 2016/0310140 A1 to Belson et al. (hereinafter “Belson”).
	Regarding Claims 1, 8 and 20, Mendenhall teaches a monitoring device (20) comprising: 
(see pulse oximetry sensor 20 in FIG. 2 and Para. 43); 
a temperature sensor and operable to measure a temperature at the measurement site when the exterior surface of the first side of the enclosure is attached to the measurement site (see “temperature” in Para. 37 and “wherein the band further comprises a body temperature sensor” in claim 13); 
a first electrical contact sensor to be in contact with the measurement site when the exterior surface of the first side of the enclosure is attached to the measurement site (see e.g. inner electrode 14 in FIG. 1 and Para. 43); 
a second electrical contact sensor within the enclosure of the monitoring device and positioned adjacent a second surface of the enclosure, wherein the first and the second electrical contact sensors are operable to detect heart signals when the exterior surface of the first side of the enclosure is attached to the measurement site and a different second body part of the user contacts the second electrical contact sensor (see e.g. outer electrodes 18 and/or 16 in FIGS. 1-3, 6 and Paras. 43 and 45); and 
a wireless communication device operable to transmit signals received from the photodetector, temperature measurements, and the heart signals to a host device (see e.g. “wireless communications systems” in Para. 36 and “wireless communication systems such as wifi, Bluetooth, Bluetooth Low Energy, near-field RF, cellular, etc.” in Para. 39 and “mobile computing device 30 (e.g., smart phone, tablet, etc.) that can be linked to the ring 10 via wireless communication means and can be used by the patients or another person to interact with the system” in Para. 44).
	Mendenhall fails to teach:
	(1) an adhesive layer disposed over the exterior surface of the first side of the enclosure and operable to attach the monitoring device to the measurement site;
	(2) that the temperature sensor and first electrical contact sensor are “in the adhesive layer.”
	Concerning (1) above, another reference, Kumar, teaches that various sensors can be combined into an adhesive skin patch (with an adhesive layer) for convenient attachment to a user’s skin (see generally FIG. 2 and Col. 8 lines 19-60). It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall to incorporate the sensors into an adhesive patch, as taught by Kumar, because this would amount to a merely simple substitution of one known wearable sensor device for another to obtain predictable results, and/or because it would advantageously allow for secure attachment to various body surfaces.
	Concerning (2) above, another reference, Belson, illustrates a similar adhesive skin patch including various possible configurations of positioning a sensor relative to an adhesive layer, including embedding the sensor within the layer (see FIG. 4) or positioning the sensor within a pocket formed in the adhesive layer (see FIG. 8). It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to 

	Regarding Claim 2, see generally Paras. 36, 49 and 74 of Mendenhall.

	Regarding Claims 4 and 15, see e.g. FIGS. 3, 6 and Paras. 44-46 of Mendenhall (measurement site is the finger).
		
	Regarding Claim 9, in addition to the portions cited above for claim 1 (which contains many identical limitations to claim 9), additionally see Paras. 58 and FIGS. 19-20 and 28 of Mendenhall (data such as heart rate and associated EKG waveform trend over time, and/or oxygen saturation waveform/trend is calculated and displayed).

	Regarding Claim 10, see Para. 11 (alerts and/or notifications based on values above or below thresholds).

	Regarding Claim 12, see e.g. FIGS. 19 and 28 (heart rate) and/or FIG. 20 of Mendenhall (oxygen saturation).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall in view of Kumar and Belson in view of US 2011/0066043 A1 to Banet et al. (hereinafter “Banet”).
	Regarding Claim 11, Mendenhall in view of Kumar and Belson teaches the invention of claim 10 for the reasons discussed in the anticipation rejections above. However, Mendenhall fails to specifically teach that upper and lower limits can be set in a settings interface by a user. Another reference, Banet, teaches a similar diagnostic device in which a user may input upper and lower limits via a user interface for triggering vital signs alarms (see Para. 54). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall in view of Kumar and Belson to allow a user to input upper and lower limits via a user interface for triggering vital signs alarms because it would give the user and/or caregiver more specific control of the alarm thresholds based on the particular needs and medical situation/history of that particular patient. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall in view of Kumar and Belson in view of US 2016/0270740 A1 to Raisoni et al. (hereinafter “Raisoni”).
	Regarding Claims 17-18, Mendenhall in view of Kumar and Belson teaches the device of claim 10 as discussed above, but fails to specifically teach a screen to be displayed that enables the user to share the parameter and/or a report comprising analysis data of the waveform or trend of the parameter. However, another reference, Raisoni, teaches a similar (see e.g. Paras. 363 and 366 of Raisoni). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall in view of Kumar and Belson to provide a screen to be displayed that enables the user to share the parameter and/or a report comprising analysis data of the waveform or trend of the parameter, as taught by Raisoni, because it would advantageously allow the user to share data with other parties who could use the data in beneficial ways, e.g. other doctors for consultations etc.

	Regarding Claim 19, see e.g. Mendenhall FIGS. 19 and 28 (heart rate) and/or FIG. 20 (oxygen saturation). In the combination with Raisoni above, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall in view of Kumar and Belson in view of Raisoni to allow this data collected by Mendenhall to be shared in the same manner as discussed above with regard to claims 17-18 for the same benefits as discussed for those claims. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall in view of Kumar in view of Belson in view of US 2010/0234700 A1 to Bowers (hereinafter “Bowers”).
	Regarding Claim 21, in addition to what was discussed concerning claim 1 above (which shares many of the same limitations as claim 21), Kumar further discloses a removable tab covering the adhesive layer (see “peel back a protective strip over the hydrogel and hydrocolloid adhesive layers” in Col. 8 lines 19-60). Additionally, Bowers teaches a similar diagnostic device including a removable tab that activates the device (see Para. 15). Accordingly, it would have been obvious to one of ordinary skill in the art as of applicant’s effective filing date to modify Mendenhall in view of Kumar and Belson to further include a removable tab covering the adhesive because doing so would preserve the adhesive integrity and prevent adhering to unintended surfaces prior to use, and to also include a removable tab that activates the device, as seen in Bowers, because doing so would advantageously allow the device to save power prior to use and then be activated automatically at the desired time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lusted ‘646: see Para. 44, FIG. 6;
Eagon ‘845: see Abstract, FIG. 4;
Najarian ‘632: see Para. 33;
Burg ‘484: see Paras. 53, 156, FIG. 1;
Lusted ‘060: see generally all figures;
Zuckerman-Stark ‘614: see Paras. 33, 80, 95, 130, 139, 140-142;
Wolloch: see FIG. 6A;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792